Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to Applicant’s amendment submitted on December 11, 2020.
Claims 1, 21-23, 25-27 are pending in the application.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 11, 2020 has been entered.
 
Response to Arguments/Remarks
Claim Rejections - 35 USC § 103
Claims 1 and 26 were rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. US Patent Publication No. 2018/0048679 (“Huang”) in view of Subramaniam et al. US Patent Publication No. 2015/0179143 (“Subramaniam”), Lee, US Patent Publication No. 2012/0173979 (“Lee”), Varoglu et al. US Patent Publication No. 2014/0089992 (“Varoglu”), and Wang US Patent Publication No. 2016/0191626 (“Wang”).  
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Subramaniam, Lee, Varoglu, Wang, and Bhogal et al. US Patent Publication No. 2014/0215533 (“Bhogal”)
Applicant argued that in Bhogal, the GPS sensor data is used to determine whether to transmit the program data or not.  Applicant argued that Bhogal discloses use of a GPS simply to determine whether to transmit program data or not, and does not use different types of sensor-related data for different types of 
In response, Bhogal’s use of GPS sensor data is similar to Applicant’s use of GPS data.  Bhogal describes remote device 60 with GPS hardware that provides GPS location of the remote device 60 to DVR 70, which uses the GPS location to determine whether the remote device 60 is outside of an area (para. [0043]).  When the remote device 60 is outside of the predefined range, DVR 70 transmits program data to the remote device 60 for displaying the program (para. [0045],[0047]). 
Applicant’s specification on paragraph [0025] states in part,
In the same scenario it may be defined to check the location of the touch enabled device using GPS sensor embedded within the touch enabled device, incase identifying the user walked away from the external screen, based on the predefined rules it is instructed to include the video itself to be displayed on the touch enabled device, enabling the user keep viewing the streamed video when leaving the area where the external screen is not visible.

Applicant’s disclosure describes using the GPS sensor only once and for this particular scenario.   Bhogal similarly uses GPS location of the device so a user is able to continue to view video. 
Furthermore, as acknowledged by the Applicant, the amendment to the claim differ from the subject matter of claim 22 (p. 8, “The subject matter added to the independent claims by amendment differs somewhat from the subject matter of dependent claim 22 which recites data from a GPS sensor”), and as such, Bhogal has not been applied to the rejection of claim 1.  Huang teaches conveying non-touch-or-voice-based sensor-related data of one of a plurality of different types of base sensors (para. [0089] data packet… generated by a sink device and transmitted to a source device.  para. [0100] user input… based on touch input, camera, gesture capturing device.  voice command format.  para. [0144] voice command… to control audio/video data at a source device).   Musick, JR. et al. US Patent Publication No. 2012/0256835 also teaches conveying non-touch-or-voice-based sensor-related data of one of a plurality of different types of base sensors (para. [0039] controlled devices run modules (e.g. software components) that receive signals from input devices.  software components include: applications, games… respond to signals of specific types.  para. [0041]-0043] “mouse-like” “touch-
The prior rejection has been withdrawn, and new grounds of rejection are made in this Office action.  The new grounds of rejection are necessitated by Applicant's amendment.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:  “external display receiver module is configured to run…,”  “external display receiver module is configured to display…,” “external display receiver module is configured to continuously reverse mirror…” in claim 27.
The term “module for” is considered as a generic placeholder, and the phrase “configured to” is a linking phrase that is a substitute for “for.”  See MPEP 2181.  
Applicant’s specification states,
[0013] The term "receiver module" as used herein in this application, is defined as a processing communication module embedded in a dongle device or integrated in external screen such as TV or monitor device which support managing activating and streaming multimedia application.

[0040] Components described herein as software may, alternatively, be implemented wholly or partly in hardware, if desired, using conventional techniques. Conversely, components described herein as hardware may, alternatively, be implemented wholly or partly in software, if desired, using conventional techniques.

The claimed module does not provide any indication of structure.  According to the specification, components which includes the module may be hardware or software.  The module does not have a definite structure and acts as a generic placeholder.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 21-23, 25-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 1 has been amended to recite the features “wherein the application is installed by any third party.”  Applicant has not pointed out support the features (MPEP 714.02 The prompt development of a clear issue requires that the replies of the applicant meet the objections to and rejections of the claims. Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06.), and upon review of the specification, the features are not supported by the 
Claim 27 has been amended to recite “wherein the application is installable by any third party.”  Applicant’s specification does not describe installation of the application by any third party or that the application is installable by any third party.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 21-23, 25-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “wherein different types of applications are responsive to different types of sensor-related data” renders the claim indefinite.
MPEP 2111.04 states in part,
Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. However, examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are:
(A) "adapted to" or "adapted for" clauses;
(B) "wherein" clauses; and
(C) "whereby" clauses.

The term” wherein” is typically used to refer back and further limit a previous recited limitation.  However, in this case, the claim does not recite applications or types of applications.  The limitation also does not set forth any steps to be performed and is not tied to any other structure of the claim.  Therefore, 
	Regarding claim 1, the limitation “wherein the application is installed by any third party” renders the claim indefinite.  Firstly, it is not clear which application “the application” is referring to in “wherein the application is installed by any third party.”  The claim recites “any type of application” and “different types of applications.”  Secondly, it is not clear to whom “any third party” is covered by the language.  The claim does not clearly establish any party such as a first and second party, and the specification does not describe a third party that installs the application.  Therefore, it is not clear what party is encompassed by “any third party.”  The metes and bounds of the claim cannot be clearly established.  Claim 25 and 27 are rejected under a similar rationale as claim 1.
	Regarding claim 1, the language “changing and generating the multimedia stream displayed on the external display based on the running application functionality operating responsively to type of non-touch-or-voice-based sensor-related data, as if actions detected by the sensors were input directly into the receiver itself” renders the claim indefinite.
	MPEP 2173.05(g) states in part,
Examiners should consider the following factors when examining claims that contain functional language to determine whether the language is ambiguous: (1) whether there is a clear cut indication of the scope of the subject matter covered by the claim; (2) whether the language sets forth well-defined boundaries of the invention or only states a problem solved or a result obtained; and (3) whether one of ordinary skill in the art would know from the claim terms what structure or steps are encompassed by the claim. These factors are examples of points to be considered when determining whether language is ambiguous and are not intended to be all inclusive or limiting. Other factors may be more relevant for particular arts. The primary inquiry is whether the language leaves room for ambiguity or whether the boundaries are clear and precise.

The language “as if actions detected by the sensors were input directly into the receiver itself” does not set forth any steps or structure, and essentially states a problem solved or result obtained.  It is not clear what steps or structure are encompassed by the language “changing and generating the multimedia stream displayed on the external display… as if actions detected by the sensors were input directly into the receiver itself.”   Claim 25 and 27 are rejected under a similar rationale as claim 1.

Regarding the claim limitation “the external display receiver module is configured to run… any type of application…,” the specification describes “running application” and “activated multimedia applications” on the receiver module (for instance, see para. [0015] “streaming back the interface of the receiver module and the running application to the touch enabled device” [0020] “activated multimedia applications from the receiver module”).  However, the specification does not disclose the algorithm to transform a processor or a general purpose computer to achieve the function. The specification does not provide an explanation of how the function of "running any type of application" is achieved.
Regarding the claim limitation “the external display receiver module is configured to continuously reverse mirror the multimedia stream…” the specification describes in general reversing mirroring the multimedia stream (see para. [0020] “reverse mirroring of activated multimedia applications from the receiver module” para. [0025] “reverse streaming of partial video/audio data from the receiver module to the touch enabled device”).  However, the specification does not disclose the algorithm to transform a processor or a general purpose computer to achieve the function. The specification does not provide an explanation of how the function of "continuously reverse mirroring" is achieved.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 


If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 26, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. US Patent Publication No. 2018/0048679 (“Huang”) in view of Subramaniam et al. US Patent Publication No. 2015/0179143 (“Subramaniam”), Lee, US Patent Publication No. 2012/0173979 (“Lee”), Wang US Patent Publication No. 2016/0191626 (“Wang”), and Musick, JR. et al. US Patent Publication No. 2012/0256835 (“Musick JR”).

Regarding claim 1, Huang teaches a method of real-time multimedia interface management comprising:
running, on an external display receiver module affixed to an external display (fig. 1A; para. [0044] see source device 120 with display 122.  para. [0044] display 122 as video output devices, CFT, LCD, LED.  para. [0011],[0045] desktop, laptop.  system of devices, television), any type of application configured with functionality responsive to sensor-related data from a touch-enabled device (para. [0039] 
displaying a multimedia stream generated by the application on the external display, wherein the multimedia stream application includes at least one of an audio stream, video stream or a control interface stream (para. [0039] source device 120, display video portion of audio/video data.  real-time content… produced by applications running on source device 120.  para. [0040] video data being rendered by display 122);
continuously reverse mirroring the multimedia stream displayed on the external display by streaming from the external display receiver module to the touch-enabled device (para. [0039] real-time content may be produced by applications running on a source device, video frame of user input options available for user to select.  para. [0040] encode audio/video data, transmit the encoded data over channel 150 to sink device 160); and
	conveying non-touch-or-voice-based sensor-related data of one of a plurality of different types of base sensors from the touch-enabled device (para. [0089] data packet… generated by a sink device and transmitted to a source device.  based on the received commands, can generate data packet header.  para. [0100] user input… based on touch input, camera, gesture capturing device.  voice command format.  para. [0144] voice command… to control audio/video data at a source device) to the external display receive module through a direct local wireless communication with the reverse mirroring concurrently upon identifying current status of multimedia activation (para. [0047] user of sink device 160 may transmit to source device 120… commands for playing audio and video data.  para. [0048] users of sink device 160… control applications on source device.  para. [0094] while the frame of video is being displayed by the sink device, sink device 160 can receive a user command from a user.  para. [0096] process user input data and adjust the audio/video being transmitted in response to the user input data);
	wherein the running application functionality operates responsively to any type of non-touch-or-voice-based sensor-related data from the touch-enabled device based on configuration of the running 
wherein conveying the non-touch-or-voice-based sensor-related data occurs concurrently with reverse mirroring the application, wherein user reaction is responsive to the reverse mirroring of audio stream, a video stream or a control interface stream (para. [0094] while the frame of video is being displayed by the sink device, sink device 160 can receive a user command from a user.  para. [0047] user of sink device 160 may transmit to source device 120… commands for pausing, and playing audio and video data.  para. [0048] users of sink device 160… control applications on source device.  para. [0096] process user input data and adjust the audio/video being transmitted in response to the user input data).
Huang discloses different types of application but does not expressly teach wherein different types of applications are responsive to different types of sensor-related data, wherein the application is installed by any third party.
Huang discloses conveying sensor-related and reverse mirroring but not upon receiving indication of activation of nearby receiver module. 
	Huang does not expressly teach changing and generating the multimedia stream displayed on the external display based on the running application functionality operating responsively to type of non-touch-or-voice-based sensor-related data, as if actions detected by the sensors were input directly into the receiver itself while continuously reverse mirroring the changed multimedia stream displayed on the external display to the touch-enabled device. 
Subramaniam discloses application functionality operating responsively to sensor-related data from a touch-enabled device based on configuration of a running application (para. [0044] input controls, e.g. touch screen.  control… to interact applications on the source device.  para. [0098] data 1115 may include instructions for controlling the application running on the source device 115), changing and generating a multimedia stream displayed on an external display based on the running application functionality operating responsively to the sensor-related data, while continuously reverse mirroring the changed multimedia stream displayed on the external display to a touch-enabled device (para. [0044] data 
Subramaniam is in the same field of endeavor of transmitting content from a source device to a sink device based on remotely operating an application on the source device.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Huang with Subramaniam’s disclosure such that the application operates in response to data input from the sink device based on configuration of the running application, for the content displayed on the display of the source device of Huang to be updated based on the application functionality, and for the updated content to be sent for display on the sink device.  One of ordinary skill in the art would have been motivated to do so for benefits such as enabling one or more users to concurrently view content on multiple devices.  Furthermore, Subramaniam would have provided a benefit of enabling a user to remotely control the display of the source device and/or to view content on a larger display if the sink device has a smaller display.  For instance, Huang, on paragraph [0011], discloses that devices may include various devices, large and small, including mobile telephones, personal assistants, and smart phones, and Subramaniam likewise discloses that the sink device may include a camera and smartphone.  
Lee teaches running, on an external display receiver module affixed to an external display, any type of application configured with functionality responsive to sensor-related data from a touch-enabled device wherein the application is installed by any third party (para. [0038] peripheral device 36 can be operatively connected to multi-media device 12.  device 36 to provide application.  para. [0038] device 36 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Huang and Subramaniam by implementing Lee’s disclosure of an external display receiver module that runs an application wherein the application is installed by any third party.  One of ordinary skill in the art would have been motivated to do so in order to have enabled access to new applications and access to applications in situations when an external display does not have the capability to access, execute, or store an application (para. [0038]).
Wang discloses reverse mirroring after receiving indication of activation of a receiver module (para. [0010] device… will automatically wakeup and active one or more of the target devices.  para. [0024] personal device will discover target devices… device will wake up the target device.  para. [0026] activation. para. [0027] selected content is delivered from the host device to the smart personal device.  para. [0049] content is sourced from the target device for the smart personal device to receive and either display).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Huang by implementing Wang’s disclosure of receiving indication of activation of a receiver module such that the conveying and mirroring occurs after receiving the indication.  One of ordinary skill in the art would have been motivated to do so in order to have initiated communications with devices that are capable of and ready for communication and provided the capability to activate devices that may be powered off or in a sleep state.

Huang, Subramaniam, and Musick JR comes from a similar field of endeavor of remotely operating applications on a remote device by providing signals from a controlling device.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Huang and Subramaniam with Musick JR’s disclosure by implementing different types of application and to run application functionality responsively to sensor-related data as if actions detected by the sensors were input directly into the receiver itself.  One of ordinary skill in the art would have been motivated to do so because Musick JR would have provided benefits of enabling a user to remotely operate various applications and enabled alternative devices to control devices originally intended to be working with a predefined device (para. [0025]).

Regarding claim 27, Huang teaches a system real-time multimedia interface management comprising: 
an external display receiver module affixed to an external display (fig. 1A; para. [0044] see source device 120 with display 122.  para. [0044] display 122 as video output devices, CFT, LCD, LED.  para. [0011],[0045] desktop, laptop.  system of devices, television);
a touch-enabled device (para. [0047] sink device 160 can receive user inputs 167… touch screen); 

wherein the external display receiver module is configured to display a multimedia stream generated by the application on the external display, wherein the multimedia stream application includes at least one of an audio stream, a video stream or a control interface stream (para. [0039] source device 120, display video portion of audio/video data.  real-time content… produced by applications running on source device 120.  para. [0040] video data being rendered by display 122); 
wherein the external display receiver module is configured to continuously reverse mirror the multimedia stream displayed on the external display by streaming from the external display receiver module to the touch-enabled device (para. [0039] real-time content may be produced by applications running on a source device, video frame of user input options available for user to select.  para. [0040] encode audio/video data, transmit the encoded data over channel 150 to sink device 160); and 
wherein the touch-enabled device is configured to convey non-touch-or-voice-based sensor-related data of one of a plurality of different types of base sensors from the touch-enabled device (para. [0089] data packet… generated by a sink device and transmitted to a source device.  based on the received commands, can generate data packet header.  para. [0100] user input… based on touch input, camera, gesture capturing device.  voice command format.  para. [0144] voice command… to control audio/video data at a source device) to the external display receiver module through a direct local wireless communication network concurrently with the reverse mirroring and identifying current status of multimedia activation (para. [0047] user of sink device 160 may transmit to source device 120… commands for playing audio and video data.  para. [0048] users of sink device 160… control applications on source device.  para. [0094] while the frame of video is being displayed by the sink device, sink device 160 can receive a user command from a user.  para. [0096] process user input data and adjust the audio/video being transmitted in response to the user input data); 

wherein conveying the non-touch-or-voice-based sensor-related data occurs concurrently with reverse mirroring the application, wherein user reaction is responsive to the reverse mirroring of audio stream, a video stream or a control interface stream (para. [0094] while the frame of video is being displayed by the sink device, sink device 160 can receive a user command from a user.  para. [0047] user of sink device 160 may transmit to source device 120… commands for pausing, and playing audio and video data.  para. [0048] users of sink device 160… control applications on source device.  para. [0096] process user input data and adjust the audio/video being transmitted in response to the user input data).
Huang discloses different types of application but does not expressly teach wherein different types of applications are responsive to different types of sensor-related data, wherein the application is installed by any third party.
Huang discloses conveying sensor-related and reverse mirroring but not after receiving indication of activation of nearby receiver module. 
Huang does not teach changing and generating the multimedia stream displayed on the external display based on the running application functionality operating responsively to any type of non-touch-or-voice-based sensor-related data, as if actions detected by the sensors were input directly into the receiver itself, while continuously reverse mirroring the changed multimedia stream displayed on the external display to the touch-enabled device.
Subramaniam discloses application functionality operating responsively to sensor-related data from a touch-enabled device based on configuration of a running application (para. [0044] input controls, e.g. touch screen.  control… to interact applications on the source device.  para. [0098] data 1115 may include instructions for controlling the application running on the source device 115), changing and generating a multimedia stream displayed on an external display based on the running application 
Subramaniam is in the same field of endeavor of transmitting content from a source device to a sink device based on remotely operating an application on the source device.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Huang with Subramaniam’s disclosure such that the application operates in response to data input from the sink device based on configuration of the running application, for the content displayed on the display of the source device of Huang to be updated based on the application functionality, and for the updated content to be sent for display on the sink device.  One of ordinary skill in the art would have been motivated to do so for benefits such as enabling one or more users to concurrently view content on multiple devices.  Furthermore, Subramaniam would have provided a benefit of enabling a user to remotely control the display of the source device and/or to view content on a larger display if the sink device has a smaller display.  For instance, Huang, on paragraph [0011], discloses that devices may include various devices, large and small, including mobile telephones, personal assistants, and smart phones, and Subramaniam likewise discloses that the sink device may include a camera and smartphone.  
Lee teaches running, on an external display receiver module affixed to an external display, any type of application configured with functionality responsive to sensor-related data from a touch-enabled 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Huang and Subramaniam by implementing Lee’s disclosure of an external display receiver module that runs an application wherein the application is installed by any third party.  One of ordinary skill in the art would have been motivated to do so in order to have enabled access to new applications and access to applications in situations when an external display does not have the capability to access, execute, or store an application (para. [0038]).
Wang discloses reverse mirroring after receiving indication of activation of a receiver module (para. [0010] device… will automatically wakeup and active one or more of the target devices.  para. [0024] personal device will discover target devices… device will wake up the target device.  para. [0026] activation. para. [0027] selected content is delivered from the host device to the smart personal device.  para. [0049] content is sourced from the target device for the smart personal device to receive and either display).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Huang by implementing Wang’s disclosure of receiving indication of activation of a receiver module such that the conveying and mirroring occurs after receiving the indication.  One of ordinary skill in the art would have been motivated to do so in order to have 
Musick teaches different types of applications responsive to different types of sensor-related data (para. [0039] controlled devices run modules (e.g. software components) that receive signals from input devices.  software components include: applications, games… respond to signals of specific types.  para. [0041]-0043] “mouse-like” “touch-surface-like” para. [0086] motion sensors, microphone inputs.  para. [0094] software components… signals of particular types) and running application functionality operating responsively to type of non-touch-or-voice-based sensor-related data, as if actions detected by the sensors were input directly into the receiver itself (para. [0025] alternative device… to control a controlled device originally designed to be working with a predefine device. para. [0084] no requirement for a software component to be designed or redesigned to permit dynamic configuration of the input transformation.  para. [0190] transformation… to substantially similar to the control signals from the touch screen device).
Huang, Subramaniam, and Musick JR comes from a similar field of endeavor of remotely operating applications on a remote device by providing signals from a controlling device.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Huang and Subramaniam with Musick JR’s disclosure by implementing different types of application and to run application functionality responsively to sensor-related data as if actions detected by the sensors were input directly into the receiver itself.  One of ordinary skill in the art would have been motivated to do so because Musick JR would have provided benefits of enabling a user to remotely operate various applications and enabled alternative devices to control devices originally intended to be working with a predefined device (para. [0025]).

Regarding claim 26, Huang in view of Subramaniam, Lee, Wang, and Musick JR teach the method of claim 1 wherein the conveyed sensor-related data is related to the running application on the receiver module and the conveyed sensor-related data is data from at least one of: a GPS, touch screen or accelerometer which is related to the running application on the receiver module (Huang: para. [0047] .

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Subramaniam, Lee, Wang, Musick JR, and Hwang et al. US Patent Publication No. 2013/0234958 (“Hwang”).

Regarding claim 21, Huang does not teach the method of claim 1, wherein the touch enabled device comprises a switching module enabled to perform dynamic switching of interface and activation control between the touch enabled device and receiver module.
Hwang teaches a touch enabled device comprising a switching module enabled to perform dynamic switching of interface and activation control between the touch enabled device and receiver module (para. [0049] selecting a display mode. interaction mode, remote control mode).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Huang such that the touch enabled device comprises a switching module enabled to perform dynamic switching of interface and activation control between the touch enabled device and a receiver module as disclosed by Hwang.  One of ordinary skill in the art would have been motivated to do so in order to have provided a GUI to enable a user to conveniently select a display mode.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Subramaniam, Lee, Wang, Musick JR, and Bhogal et al. US Patent Publication No. 2014/0215533 (“Bhogal”)


Bhogal teaches a GPS sensor embedded within a touch enabled device and sending sensor-related data from the GPS sensor (para. [0050] touch screen interface on the display screen of the remote device 60. para. [0036] user who leaves the vicinity of the primary display device 50 may continue to view the program on their remote device 60.  para. [0043] remote device 60 may be provided with GPS hardware.  DVR 70 receives the GPS location of remote device 60.  determines whether the GPS location of the remote device 60 is within or outside of the area… para. [0047] program date that is transmitted from the DVR 70 to the remote device 60 comprises data that may be received by the remote device 60 and… for displaying the program.  remote device 60 to display the same program as currently being displayed on the primary display device 60 when the remote device 60 is outside of the predefined range).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Huang by embedding a GPS sensor and providing sensor-related data from the GPS sensor as disclosed by Bhogal.  One of ordinary skill in the art would have been motivated to do so for a benefit of automatic playback on a user device based on the location of the user.  

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Subramaniam, Lee, Wang, Musick JR, and Lee et al. US Patent Publication No. 2008/0244662 (“Lee ‘662”).

Regarding claim 23, Huang in view of Subramaniam, Lee, Wang, and Musick JR teach the method of Claim 1, wherein the conveying the sensor-related data enabling the function of the application from the touch-enabled device includes input generated by external devices connected to the touch enabled device (Huang: para. [0047] user input device 167... data packets are transmitted… to source 
Lee ‘662 discloses input data enabling function of an application from a device includes all input generated by external devices connected to the device (para. [0056] peripheral devices, keyboard 102, cursor control device, printers.  each peripheral devices connected to UST 108.  all electronic signals received at UST 108 from attached peripheral devices are transmitted to MSU 112, the signals are transmitted to the desired CIM 116).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Huang with Lee’662’s disclosure of connecting external, i.e. peripheral, devices to a device and sending all inputs generated by the external devices to another device.  One of ordinary skill in the art would have been motivated to do so for a benefit of convenient control of a device using the available peripheral devices (para. [0024]).

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. US Patent Publication No. 2018/0048679 (“Huang”) in view of Subramaniam et al. US Patent Publication No. 2015/0179143 (“Subramaniam”), Lee, US Patent Publication No. 2012/0173979 (“Lee”), Musick, JR. et al. US Patent Publication No. 2012/0256835 (“Musick JR”), and Lee et al. US Patent Publication No. 2008/0244662 (“Lee ‘662”)

Regarding claim 25, Huang teaches a method of real-time multimedia interface management comprising:
running, on an external display receiver module affixed to an external display (fig. 1A; para. [0044] see source device 120 with display 122.  para. [0044] display 122 as video output devices, CFT, LCD, LED.  para. [0011],[0045] desktop, laptop.  system of devices, television), any type of application configured with functionality responsive to sensor-related data from a touch-enabled device (para. [0039] 
displaying a multimedia stream generated by the application on the external display, wherein the multimedia stream application includes at least one of an audio stream, video stream or a control interface stream (para. [0039] source device 120, display video portion of audio/video data.  real-time content… produced by applications running on source device 120.  para. [0040] video data being rendered by display 122);
continuously reverse mirroring the multimedia stream displayed on the external display by streaming from the external display receiver module to the touch-enabled device (para. [0039] real-time content may be produced by applications running on a source device, video frame of user input options available for user to select.  para. [0040] encode audio/video data, transmit the encoded data over channel 150 to sink device 160); and
conveying non-touch-or-voice-based sensor-related data of one of a plurality of different types of base sensors from the touch-enabled device (para. [0089] data packet… generated by a sink device and transmitted to a source device.  based on the received commands, can generate data packet header.  para. [0100] user input… based on touch input, camera, gesture capturing device.  voice command format.  para. [0144] voice command… to control audio/video data at a source device) to the external display receiver module through a direct local wireless communication network concurrently with the reverse mirroring (para. [0047] user of sink device 160 may transmit to source device 120… commands for playing audio and video data.  para. [0048] users of sink device 160… control applications on source device.  para. [0094] while the frame of video is being displayed by the sink device, sink device 160 can receive a user command from a user.  para. [0096] process user input data and adjust the audio/video being transmitted in response to the user input data);
wherein the running application functionality operates responsively to any type of non-touched-or-voice-based sensor-related data from the touch-enabled device based on configuration of the running 
wherein conveying the non-touch-or-voice-based sensor-related data occurs concurrently with reverse mirroring the application (para. [0094] while the frame of video is being displayed by the sink device, sink device 160 can receive a user command from a user.  para. [0096] process user input data and adjust the audio/video being transmitted in response to the user input data);
wherein input generated by external devices connected to the touch enabled device is transmitted to the receiver module and processed by the receiver module (para. [0044] display may be touch displays. para. [0047] user input device 167... data packets are transmitted… to source device 120.  para. [0069] receive user input through user input interface.  any of a number of user input devices, touch display interface, keyboard, mouse).  
Huang teaches different types of application but does not teach wherein different types of application are responsive to different types of sensor-related data, wherein the application is installed by any third party.
Huang does not expressly disclose changing and generating the multimedia stream displayed on the external display based on the running application functionality operating responsively to any type of non-touched-or-voice-based sensor-related data, as if actions detected by the sensors were input directly into the receiver itself while continuously reverse mirroring the changed multimedia stream displayed on the external display to the touch-enabled device.
Huang does not disclose wherein all input generated by external devices, including at least of one of printers, speakers which are connected to the touch enabled device, is transmitted to the receiver module and processed by the receiver module. 
Subramaniam discloses application functionality operating responsively to sensor-related data from a touch-enabled device based on configuration of a running application (para. [0044] input controls, e.g. touch screen.  control… to interact applications on the source device.  para. [0098] data 1115 may include instructions for controlling the application running on the source device 115), changing and 
Subramaniam is in the same field of endeavor of transmitting content from a source device to a sink device based on remotely operating an application on the source device.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Huang with Subramaniam’s disclosure such that the application operates in response to data input from the sink device based on configuration of the running application, for the content displayed on the display of the source device of Huang to be updated based on the application functionality, and for the updated content to be sent for display on the sink device.  One of ordinary skill in the art would have been motivated to do so for benefits such as enabling one or more users to concurrently view content on multiple devices.  Furthermore, Subramaniam would have provided a benefit of enabling a user to remotely control the display of the source device and/or to view content on a larger display if the sink device has a smaller display.  For instance, Huang, on paragraph [0011], discloses that devices may include various devices, large and small, including mobile telephones, personal assistants, and smart phones, and Subramaniam likewise discloses that the sink device may include a camera and smartphone.  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Huang and Subramaniam by implementing Lee’s disclosure of an external display receiver module that runs an application wherein the application is installed by any third party.  One of ordinary skill in the art would have been motivated to do so in order to have enabled access to new applications and access to applications in situations when an external display does not have the capability to access, execute, or store an application (para. [0038]).
Musick teaches different types of applications responsive to different types of sensor-related data (para. [0039] controlled devices run modules (e.g. software components) that receive signals from input devices.  software components include: applications, games… respond to signals of specific types.  para. [0041]-0043] “mouse-like” “touch-surface-like” para. [0086] motion sensors, microphone inputs.  para. [0094] software components… signals of particular types) and running application functionality operating responsively to type of non-touch-or-voice-based sensor-related data, as if actions detected by the sensors were input directly into the receiver itself (para. [0025] alternative device… to control a controlled device originally designed to be working with a predefine device. para. [0084] no requirement for a software 
Huang, Subramaniam, and Musick JR comes from a similar field of endeavor of remotely operating applications on a remote device by providing signals from a controlling device.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Huang and Subramaniam with Musick JR’s disclosure by implementing different types of application and to run application functionality as if actions detected by the sensors were input directly into the receiver itself.  One of ordinary skill in the art would have been motivated to do so because Musick JR would have provided benefits of enabling a user to remote operate various applications and enabled alternative devices to control devices originally intended to be working with a predefined device (para. [0025]).
Lee ‘662 discloses all input generated by external devices, including at least of one of printers, speakers which are connected to a device, is transmitted to the receiver and processed by a receiver (para. [0056] peripheral devices, keyboard 102, cursor control device, printers.  each peripheral devices connected to UST 108.  all electronic signals received at UST 108 from attached peripheral devices are transmitted to MSU 112, the signals are transmitted to the desired CIM 116).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Huang with Lee’662’s disclosure of transmitting of all input generated by external, i.e. peripheral, devices to a receiver module and processed by the receiver module such that external devices, including at least a printer, are connected to the touch screen device of Huang, and all inputs generated by the external devices are transmitted to the receiver.  One of ordinary skill in the art would have been motivated to do so for a benefit of convenient control of a device using the available peripheral devices (para. [0024]).

Conclusion
   A shortened statutory period for reply to this Office action is set to expire THREE MONTHS from the mailing date of this action.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua Joo whose telephone number is 571 272-3966.  The examiner can normally be reached on Monday-Friday 7am-3pm EST.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on 571 270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/JOSHUA JOO/Primary Examiner, Art Unit 2445